Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 5, 2021 and September 15, 2021 have been considered by the Examiner.

Drawings
Fourteen sheets for formal drawings were filed May 26, 2021 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   

Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-12 and 18-22, in the reply filed on November 4, 2022 is acknowledged.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 18-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Dijk et al. (US 2001/0048797 A1 from Applicant’s Information Disclosure Statement) in view of Kouzmina et al. (US 2017/0371122 A1 from Applicant’s Information Disclosure Statement).
Regarding claims 1, 9, 18 and 22, Van Dijk discloses a method of marking an optical fiber, comprising: exposing a first section of the optical fiber to a marking radiation (see abstract, paragraphs 0023-0024), the optical fiber comprising a glass fiber surrounded by a coating (paragraph 0021) comprising a first layer, the first layer comprising a pigment (coatings are disclosed as colored and therefore must include a pigment) and a photoreactive marking compound (“contrasting agent”), the photoreactive marking compound having a first state and a second state, the second state differing from the first state (paragraph 0014 discloses an observable change in the coating) due to a marking radiation transforming the photoreactive marking compound from the first state to the second state to form a mark on the first section of the optical fiber. 
Still regarding claims 1, 9, 18 and 22, Van Dijk further discloses the mark can be only human eye legible or only machine/instrument readable in paragraph 0028.  Van Dijk teaches the claimed invention except for specifically stating the first and second states differing in fluorescence when excited with a viewing radiation.  Kouzmina discloses an optical fiber coating used to identify the fiber by using fluorescence when excited by a viewing radiation which comprises a UV wavelength in paragraphs 0035 and 0079.  Since both of the inventions relate to optical fibers, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a fluorescent state which is excited by a viewing radiation as disclosed by Kouzmina in the method of marking optical fibers of Van Dijk for the purpose of allowing the marking indicia to only be accessed with the proper viewing radiation for enhanced security.  Since Van Dijk teaches marking a fiber by causing a change from a first state to a second state, while Kouzmina teaches identifying a fiber due to its fluorescent state, the proposed combination would result in changing a fiber from a first fluorescent state to a second fluorescent state.
Regarding claim 2, Van Dijk teaches the claimed invention except for specifically stating the optical fiber in motion when exposed to the marking radiation.  However, Van Dijk discloses the laser mark can be made with a moving beam or a stationary beam in paragraph 0034.  As such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have the optical fiber in motion when exposed to the marking radiation beam as a matter of obvious design choice in order to expedite the manufacturing process.
 Regarding claims 3 and 19, Van Dijk discloses the marking radiation has a wavelength between 200 nm and 420 nm in paragraphs 0032-0033.
Regarding claim 4, Van Dijk discloses the marking radiation is provided by a source of electromagnetic radiation, the source of electromagnetic radiation comprising a laser or an LED in paragraphs 0023-0024.
Regarding claim 5, Van Dijk discloses the electromagnetic radiation being varied when the optical fiber is exposed to the marking radiation in paragraph 0096.  Van Dijk teaches the claimed invention except for specifically stating the power of the source of radiation being varied.  However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to vary the power of the source of radiation in order to produce a wider range of markings.
Regarding claims 6-8, 20 and 21, Van Dijk further discloses the colorant can lose its color or be a colorless substance that is modified by exposure to laser radiation into a colored substance in paragraph 0079.  Van Dijk teaches the claimed invention except for specifically stating the first and second states.  However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the first or second states to fluoresce in the visible or have no visible fluorescence as a matter of obvious design choice to provide a greater contrast between the first and second states.
Regarding claims 10 and 11, Van Dijk discloses exposing a second section of the optical fiber to the marking radiation to form a second mark on the optical fiber, wherein the first mark and the second mark are separated by a first unmarked section of the optical fiber and exposing a third section of the optical fiber to the marking radiation to form a third mark on the optical fiber, wherein the third mark and the second mark are separated by a second unmarked section of the optical fiber in paragraph 0024, which specifically teaches repeating the marking every certain fiber length.
Regarding claim 12, Van Dijk discloses transforming the photoreactive marking compound from the first state to the second state comprises a structural rearrangement, a photochemical reaction or a decomposition of the photoreactive marking compound in paragraph 0024. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 10, 2022